241 F.3d 842 (7th Cir. 2001)
Central States, Southeast and Southwest Areas Pension Fund, and Howard McDougall, Plaintiffs-Appellees,v.Kroger Company, Defendant-Appellant.
No. 99-2257, 99-3014
United States Court of Appeals, Seventh Circuit
Argued Feb. 17, 2000Decided February 2, 2001

Appeal from the United States District Court for the Northern District of Illinois, Eastern Division.  No. 93 C 3669.  John F. Grady, Judge.
Before Wood, Jr., Coffey, Ripple, Circuit Judges.

ORDER

1
The court, on its own motion, corrects an error in the text of the original opinion, See Central States, Areas Pension Fund v. Kroger, 226 F.3d 903 (7th Cir.2000).  On page 910 of the published opinion, column 2, line 6, the term "de novo" ought to read "deferentially." As the remainder of the court's discussion makes clear, the correct standard was applied in the opinion and this slip of the pen did not impact the court's analysis or the result in the case.